DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-8, 14-20, 22-23, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. REJECTIONS BASED ON PRIOR ART
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-8, 14-20, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Witt (US Patent 6,367,001) in view of GOODING et al. (US Pub.: 2015/0149984).

As per claim 1, Witt teaches/suggests a computer-implemented method comprising: identifying a branching instruction associated with: an origin instruction (e.g. associated with instruction that transferred from main memory to instruction cache); a cold target (e.g. one of the instruction in instruction cache); and a hot target (e.g. another one of the instruction in instruction cache) located after the cold target in an instruction cache (e.g. associated with instruction cache 14 and 16 in Fig. 1), wherein, based on historical data (e.g. associated with branch prediction information from branch history table), the branching instruction is more likely to proceed to the hot target than to the cold target at execution based on a routing condition (e.g. associated with proceeding to target address which corresponds to a branch instruction or sequential address base on previous routing from either Select next 52B or Select next 52C); operating by swapping an order of the cold target and the hot target in the instruction cache (e.g. associated with swapping the order of either selecting target address or sequential address; such as architecture previously process instructions in a sequential manner, and base on branch information indication branch taken, sequential address is swapped with target address such that target address is selected by the instruction select mux (54) instead of the sequential address); and operation associated with the branching instruction by reversing the routing condition (e.g. routing of the target 
Witt does not teach the computer-implemented method comprising:
modifying contents of the instruction cache; and 
modifying logic for instruction.
GOODING teaches/suggests a method comprising: modifying contents of the instruction cache (e.g. associated with sorting of the entries/contents in the instruction cache: [0016]); and modifying logic for instruction (e.g. associated with logic function(s) for the instruction cache with corresponding entries/instruction(s)) ([0012]-[0016]; [0026]; and [0036]-[0045]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include GOODING’s sorting into Witt’s computer-implemented method for the benefit of properly presenting a sequence of executed instruction that have led to the current state of a program’s execution (GOODING, [0018]) to obtain the invention as specified in claim 1.

As per claim 2, Witt and GOODING teach/suggest all the claimed features of claim 1 above, where Witt and GOODING further teach/suggest the computer-implemented method further comprising: in response to determining that the cold target flows to the hot target at execution, inserting a jump instruction from to the hot target in the instruction cache after the swapped cold target (Witt, Fig. 1-2; col. 1, l. 19 to col. 2, l. 66; col. 4, l. 42 to col. 5, l. 44; col. 12, l. 45 to col. 14, l. 28; col. 15, ll. 19-67; and GOODING, [0012]-[0016]; [0026]; [0036]-[0045]), wherein it would have been obvious 

As per claim 3, Witt and GOODING teach/suggest all the claimed features of claim 1 above, where Witt and GOODING further teach/suggest the computer-implemented method comprising: wherein execution of the branching instruction originally jumps to the hot target when the routing condition is a first one of true or false and originally flows to the cold target when the routing condition is a second one of true or false; and wherein after swapping the order and reversing the routing condition, the execution of the branching instruction jumps to the cold target when the routing condition is the second one of true or false and flows to the hot target when the routing condition is the first one of true or false (Witt, Fig. 1-2; col. 1, l. 19 to col. 2, l. 66; col. 4, l. 42 to col. 5, l. 44; col. 12, l. 45 to col. 14, l. 28; col. 15, ll. 19-67; and GOODING, [0012]-[0016]; [0026]; [0036]-[0045]), wherein it would have been obvious that the reference would further teach/suggest the above claimed features as sequential address or target address is properly access in response to branch information.

As per claim 4, Witt and GOODING teach/suggest all the claimed features of claim 1 above, where Witt and GOODING further teach/suggest the computer-implemented method further comprising: after swapping the order of the cold target and the hot target in the instruction cache and reversing the routing condition: executing instructions held in the instruction cache; continuously monitoring execution of the instructions held in the instruction cache; in response to determining that the branching Witt, Fig. 1-2; col. 1, l. 19 to col. 2, l. 66; col. 4, l. 42 to col. 5, l. 44; col. 12, l. 45 to col. 14, l. 28; col. 15, ll. 19-67; and GOODING, [0012]-[0016]; [0026]; [0036]-[0045]), wherein it would have been obvious that the reference would further teach/suggest the above claimed features as subsequent process result in swapping the accessing of the sequential address, instead of the target address, follow by accessing the target address base on branch information.

As per claim 5, Witt and GOODING teach/suggest all the claimed features of claim 1 above, where Witt and GOODING further teach/suggest the computer-implemented method comprising: wherein identifying the branching instruction further comprises determining that a difference in likelihood of proceeding to the hot target than to the cold target exceeds a user defined threshold (Witt, Fig. 1-2; col. 1, l. 19 to col. 2, l. 66; col. 4, l. 42 to col. 5, l. 44; col. 12, l. 45 to col. 14, l. 28; col. 15, ll. 19-67; and GOODING, [0012]-[0016]; [0026]; [0036]-[0045]), wherein it would have been obvious that the reference would further teach/suggest the above claimed features as the computing architecture is being use by corresponding user in relation to a counter saturating at a minimum and maximum value.

As per claim 6, Witt and GOODING teach/suggest all the claimed features of claim 1 above, where Witt and GOODING further teach/suggest the computer-Witt, Fig. 1-2; col. 1, l. 19 to col. 2, l. 66; col. 4, l. 42 to col. 5, l. 44; col. 12, l. 45 to col. 14, l. 28; col. 15, ll. 19-67; and GOODING, [0012]-[0016]; [0026]; [0036]-[0045]), wherein it would have been obvious that the reference would further teach/suggest the above claimed features as sequential address or target address is properly access in response to branch information.

As per claim 7, Witt and GOODING teach/suggest all the claimed features of claim 6 above, where Witt and GOODING further teach/suggest the computer-implemented method comprising: wherein the hot block and the cold block are of equal size, wherein after swapping the hot target and the cold target, the cold block begins where the hot block initially was located and the hot block begins where the cold block initially was located (Witt, Fig. 1-2; col. 1, l. 19 to col. 2, l. 66; col. 4, l. 42 to col. 5, l. 44; col. 12, l. 45 to col. 14, l. 28; col. 15, ll. 19-67; and GOODING, [0012]-[0016]; [0026]; [0036]-[0045]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features as sequential address or target address is properly access.

As per claim 8, Witt and GOODING teach/suggest all the claimed features of claim 1 above, where Witt and GOODING further teach/suggest the computer-implemented method comprising: wherein the branching instruction is determined to be more likely to proceed to the hot target than to the cold target at execution based on an analysis of trace indexes of C2 generated instructions over a plurality of iterations of the C2 generated instructions (Witt, Fig. 1-2; col. 1, l. 19 to col. 2, l. 66; col. 4, l. 42 to col. 5, l. 44; col. 12, l. 45 to col. 14, l. 28; col. 15, ll. 19-67; and GOODING, [0012]-[0016]; [0026]; [0036]-[0045]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 14, Witt teaches/suggests a computer-implemented method, comprising: profiling branching instructions in an instruction cache to identify likelihoods of proceeding to a plurality of targets from the branching instructions (e.g. associated with branch history table for identifying the likelihood of proceeding to target addresses or sequential address); identifying a hot path in the instruction cache based on the identified likelihoods (e.g. associated with identifying path for target address or sequential address base on likelihood of branch instruction taken or not taken); and operating by rearranging the plurality of targets relative to one another; and operation associated with at least one a plurality of associated branching instructions so that a first branching instruction that has a higher likelihood of proceeding to a first hot target than to a first cold target and that previously flowed to the first cold target and jumped to the first hot target instead flows to the first hot target and jumps to the first cold target 
Witt does not teach the computer-implemented method, comprising:
modifying contents of the instruction cache by modifying in the instruction cache;
modifying logic for instruction.
GOODING teaches/suggests a method comprising: modifying contents of the instruction cache by modifying in the instruction cache (e.g. associated with sorting/modifying of the entries/contents in the instruction cache: [0016]); and modifying logic for instruction (e.g. associated with logic function(s) for the instruction cache with corresponding entries/instruction(s)) ([0012]-[0016]; [0026]; and [0036]-[0045]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include GOODING’s sorting into Witt’s computer-implemented method for the benefit of properly presenting a sequence of executed instruction that have led to the current state of a program’s execution (GOODING, [0018]) to obtain the invention as specified in claim 14.

As per claim 15, Witt and GOODING teach/suggest all the claimed features of claim 14 above, where Witt and GOODING further teach/suggest the computer-implemented method comprising: wherein rearranging the plurality of targets is Witt, Fig. 1-2; col. 1, l. 19 to col. 2, l. 66; col. 4, l. 42 to col. 5, l. 44; col. 12, l. 45 to col. 14, l. 28; col. 15, ll. 19-67; and GOODING, [0012]-[0016]; [0026]; [0036]-[0045]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 16, Witt and GOODING teach/suggest all the claimed features of claim 15 above, where Witt and GOODING further teach/suggest the computer-implemented method comprising: wherein the first branching instruction has a higher priority for rearrangement than the second branching instruction based on a greater likelihood of the first branching instruction proceeding to the first hot target than the second branching instruction proceeding to the second hot target (Witt, Fig. 1-2; col. 1, l. 19 to col. 2, l. 66; col. 4, l. 42 to col. 5, l. 44; col. 12, l. 45 to col. 14, l. 28; col. 15, ll. 19-67; and GOODING, [0012]-[0016]; [0026]; [0036]-[0045]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 17, Witt and GOODING teach/suggest all the claimed features of claim 15 above, where Witt and GOODING further teach/suggest the computer-Witt, Fig. 1-2; col. 1, l. 19 to col. 2, l. 66; col. 4, l. 42 to col. 5, l. 44; col. 12, l. 45 to col. 14, l. 28; col. 15, ll. 19-67; and GOODING, [0012]-[0016]; [0026]; [0036]-[0045]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 18, Witt and GOODING teach/suggest all the claimed features of claim 14 above, where Witt and GOODING further teach/suggest the computer-implemented method further comprising: after rearranging the plurality of targets relative to one another: executing instructions held in the instruction cache; continuously monitoring execution of the instructions held in the instruction cache; in response to determining that the hot path has changed: re-profiling the branching instructions in an instruction cache to identify updated likelihoods of proceeding to the plurality of targets from the branching instructions; and rearranging the plurality of targets relative to one another and the associated branching instructions so that the first branching instruction that has a higher updated likelihood of proceeding to a first updated hot target than to a first updated cold target and that previously flowed to the first updated cold target and jumped to the first updated hot target instead flows to the first updated hot target and jumps to the first updated cold target (Witt, Fig. 1-2; col. 1, l. 19 to col. 2, l. 66; col. 4, l. 42 to col. 5, l. 44; col. 12, l. 45 to col. 14, l. 28; col. 15, ll. 19-67; and GOODING, [0012]-

As per claim 19, Witt and GOODING teach/suggest all the claimed features of claim 14 above, where Witt and GOODING further teach/suggest the computer-implemented method comprising: wherein the first hot target is initially located after the first cold target in the instruction cache, wherein rearranging the plurality of targets relative to one another and the associated branching instructions further comprises: swapping an order of the first cold target and the first hot target in the instruction cache; and reversing a routing condition of the first branching instruction to jump to the first cold target and flow to the first hot target (Witt, Fig. 1-2; col. 1, l. 19 to col. 2, l. 66; col. 4, l. 42 to col. 5, l. 44; col. 12, l. 45 to col. 14, l. 28; col. 15, ll. 19-67; and GOODING, [0012]-[0016]; [0026]; [0036]-[0045]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 20, Witt and GOODING teach/suggest all the claimed features of claim 19 above, where Witt and GOODING further teach/suggest the computer-implemented method comprising: in response to determining that the first cold target flows to the first hot target at execution, duplicating the first hot target in the instruction cache after the swapped first cold target (Witt, Fig. 1-2; col. 1, l. 19 to col. 2, l. 66; col. 4, l. 42 to col. 5, l. 44; col. 12, l. 45 to col. 14, l. 28; col. 15, ll. 19-67; and GOODING, [0012]-[0016]; [0026]; [0036]-[0045]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 22, claim 22 is rejected in accordance to the same rational and reasoning as the above rejection of claim 14, where Witt and GOODING further teach/suggest a system, comprising: a processor (Witt, Fig. 1, ref. 10), including an instruction cache; a memory (Witt, Fig. 8, ref. 204)  including instructions that when executed by the processor perform an operation accordingly (Fig. 1-2; Fig. 8; col. 1, l. 19 to col. 2, l. 66; col. 4, l. 42 to col. 5, l. 44; col. 12, l. 45 to col. 14, l. 28; col. 15, ll. 19-67; and col. 26, l. 64 to col. 27, l. 40; and GOODING, [0012]-[0016]; [0026]; [0036]-[0045]).

As per claim 23, Witt and GOODING teach/suggest all the claimed features of claim 22 above, where Witt and GOODING further teach/suggest the system comprising: wherein the first hot target is initially located after the first cold target in the instruction cache, wherein rearranging the plurality of targets relative to one another and the associated branching instructions further comprises: swapping an order of the first cold target and the first hot target in the instruction cache; and reversing a routing condition of the first branching instruction to jump to the first cold target and flow to the first hot target (Witt, Fig. 1-2; Fig. 8; col. 1, l. 19 to col. 2, l. 66; col. 4, l. 42 to col. 5, l. 44; col. 12, l. 45 to col. 14, l. 28; col. 15, ll. 19-67; col. 26, l. 64 to col. 27, l. 40; and GOODING, [0012]-[0016]; [0026]; [0036]-[0045]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.



II. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        March 15, 2022